                          United States District Court
                        Western District of North Carolina
                               Asheville Division

            Romeal Brice,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:21-cv-00174-MR
                                      )
                 vs.                  )
                                      )
         M.E. Morgan, et al,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 26, 2021 Order.

                                               August 26, 2021




         Case 1:21-cv-00174-MR Document 11 Filed 08/26/21 Page 1 of 1
